Ryerson, J.
I concur in the result to which the court have, come, that no judgment can be rendered for the plaintiff, but there is one point on which I wish to be understood as expressing no opinion. Although the statute restricts the defendant in his pleadings, yet I am not satisfied that when the plaintiff, under cover of the statute, uses the writ of scire facias in a case and against a person which it does not warrant, and that is apparent by the writ and declaration, a demurrer may not be well put in.
Cited in Same case, 3 Gr. 55 ; Castner v. Styer, 3 Zab. 247-249 ; Lomerson v. Hoffman, 4 Zab. 675 ; Tomlinson v. Stiles, 4 Dutch. 204.